Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalra et al. 20140119881 in view of Cosby 4663939 and Smoke et al. 20170254209.

Regarding independent claim 1, Kalra discloses a power generation system (10 Fig. 1), the system comprising: 
a shaft (110 Fig. 1); 
a compressor (102 Fig. 1) operably coupled to a first end (end of 110 coupled to 102 in Fig. 1) of the shaft; 
a turbine (104 Fig. 1) operably coupled to a second end (end of 110 coupled to 104 in Fig. 1) of the shaft; 
a generator (106 Fig. 1) operably coupled to the shaft between the compressor and the turbine; and 
a working fluid (supercritical CO2 per paras. 13, 16) arranged in a closed-loop flow path (per para. 13) that flows through each of the compressor and the turbine to drive rotation of the shaft (per para. 15-17); 
and a primary flowpath of the working fluid (indicated by the fluid flow arrows of fluid flow system 16 in Fig. 1; paras. 15-16). 
Kalra is silent wherein the shaft includes an internal fluid conduit configured to receive a portion of the working fluid at one of the first end and the second end and convey the portion of the working fluid through the generator to the other of the first end and the second end, wherein the portion of the working fluid is rejoined with a primary flow path of the working fluid.
Cosby teaches a closed cycle external combustion turbine engine (col 1 lines 6-9). Cosby teaches a shaft (rotatable hollow shaft 180 Fig. 5) including an internal fluid conduit (182 Fig. 5) configured to receive a portion of a working fluid at a first end of the shaft (cooling fluid flows into fluid inlet 194 at the first end of shaft 180 in Fig. 5) and convey the portion of working fluid to the second end of the shaft (the cooling fluid flows through 182 to the outlet 196 at the second end of shaft 180 in Fig. 5). Cosby teaches 182 is fluidly connected to fluid passages 186 in blades 184 supported on the shaft for rotation with the shaft (Fig. 5; col 5 lines 59-65).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kalra such that the shaft includes an internal fluid conduit configured to receive a portion of the working fluid at one of the first end and the second end and convey the portion of the working fluid through the generator to the other of the first end and the second end as taught by Cosby to provide cooling fluid to the shaft and cooling fluid to blades connected to the shaft in order to facilitate cooling of the components during operation (col 5 lines 14-17).
Although Cosby teaches the component and blades in Fig. 5 are of a centrifugal compressor, it would have been obvious to one of ordinary skill in the art to have the turbine of Kalra fluidly connected to the internal fluid conduit in the shaft to cool the shaft and turbine blades, since both a compressor and a turbine are rotating components with blades which require cooling during operation. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). 
Kalra in view of Cosby is silent regarding the portion of the working fluid is rejoined with the primary flow path of the working fluid.  
Smoke teaches a radial turbine for use in a gas turbine engine with turbine blades including an internal cooling passage (para. 1). Smoke teaches a turbine rotor (assembly of 42, 44 where 42 and 44 are fixed together to rotate in unison per para. 25 and are shown in cross section in Fig. 1A). Smoke teaches a cooling flow passage which extends from the inlet (60 Fig. 1A) in the radially inner surface of the rotor (with respect to the rotational axis 18 in Figs. 1-1A), through the rotor and into a plurality of passages in the turbine blades (blades 72a-j, 202a-j per paras. 27 and 43, where one of the blades 72a, 202a assembled to a sector of rotor 42, 44 is shown in Fig. 3, and cooling flow arrows 52 which extend from inlet 60 in the rotor and into internal cooling passages of the blade are shown in the cross section in Fig. 1A) with the cooling fluid exiting along an exterior surface of the blade through film cooling holes (170 Fig. 3) in the blade (para. 42). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the turbine through which the portion of working fluid from the internal fluid conduit flows in the invention of Kalra in view of Cosby include turbine blades of the turbine rotor and film cooling holes in the turbine blades as taught by Smoke in order to provide film cooling along an exterior surface of each of the turbine blades (Smoke para. 35). The invention of Kalra in view of Cosby and Smoke would therefore teach the portion of the working fluid is rejoined with the primary flow path of the working fluid at the turbine via the film cooling flow out of the turbine blades.

Regarding claim 2, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 1 discussed above and Kalra further discloses the working fluid is a supercritical fluid (sCO2 per para. 13).

Regarding claim 3, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 2 discussed above and Kalra further discloses the supercritical fluid is carbon dioxide (sCO2 per para. 13).

Regarding claim 4, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 1 discussed above, and already teaches the turbine comprises blades as discussed above in claim 1, but Kalra in view of Cosby is silent as discussed so far on the turbine comprises a hub and the hub includes one or more hub fluid conduits fluidly connected to the internal fluid conduit of the shaft as discussed above in claim 1.
Cosby teaches the compressor in Fig. 5 has a hub at the base of each of the stages of blades 184 connecting the blades to shaft 180 and that the fluid conduit 182 inside the shaft 180 is fluidly connected to passages 186 in the blades such that at least one fluid conduit per hub necessarily fluidly connects the internal fluid conduit 182 to the internal passages 186 in the blades.
Smoke teaches the turbine includes a rotor hub 70, 200 (Figs. 1A, 2, 7; paras. 27, 43) with a passage leading from inlet 60 to plenum 48 (Fig. 1A) in the rotor hub to first and second inlets 62, 64 (Fig. 1A) of flow passages 112 and 210 (Fig. 1A) which carry cooling fluid 52 into internal cooling passages in the turbine blades (Fig. 1A). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the turbine of Kalra in view of Cosby and Smoke comprise a hub and the hub includes one or more hub fluid conduits, as taught by Cosby in a compressor and as taught by Smoke in a turbine, fluidly connected to the internal fluid conduit of the shaft as taught by Cosby as combining prior art elements as claimed according to known methods to yield predictable results of providing flow passages for fluid connection between the internal fluid conduit and the internal passages of the turbine blades in order to provide cooling flow to the turbine blades since it has been held that: "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).

Regarding claim 5, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 4 discussed above and the combination already teaches as discussed above in claim 4 the portion of the working fluid flowing through the internal fluid conduit of the shaft passes through the one or more hub fluid conduits to supply cooling flow through the hub (as taught by Cosby in Fig. 6 where cooling fluid flows from the internal fluid conduit 182 through the hubs at the base of the blades and into the passages of the blades, and as taught by Smoke in the turbine rotor in Fig. 1A of cooling flow shown by arrows 52 flowing from the inlet 60 at the radially inner surface of the turbine rotor hub through passages in the hub and then into passages in the turbine blades).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Kalra in view of Cosby and Smoke the portion of the working fluid flowing through the internal fluid conduit of the shaft passes through the one or more hub fluid conduits to supply cooling flow through the hub (as taught by Cosby and by Smoke) in order to provide improved cooling for a radial turbine blade, which receives the cooling flow via the hub passages (Smoke para. 5; Fig. 1A), which cools the radial turbine blade while withstanding the centrifugal forces acting on the radial turbine blade (Smoke para. 3).

Regarding claim 6, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 4 discussed above but does not teach as discussed so far the one or more hub fluid conduits exit at one or more locations proximate a base of the blades. 
Smoke teaches the film cooling holes 170 are at one or more locations proximate a base of the turbine blades as shown in Fig. 3, and the hub fluid conduits (passage from 60 to 48, 48, and inlets 62 and 64 to passages 112 and 210 in Fig. 1A) are fluidly connected with the film cooling holes via passages within the blades (Fig. 1A para. 42). 
It would have been obvious to one of ordinary skill in the art to have the one or more hub fluid conduits of the invention of Kalra in view of Cosby and Smoke exit at one or more locations proximate a base of the blades as taught by Smoke to provide film cooling along an exterior surface of each of the turbine blades (Smoke para. 35).

Regarding claim 7, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 4 discussed above but is silent as discussed so far regarding the one or more hub fluid conduits exit at a location on the blades. 
Smoke teaches the film cooling holes 170 are at a location on the blades as shown in Fig. 3, and the hub fluid conduits (passage from 60 to 48, 48, and inlets 62 and 64 to passages 112 and 210 in Fig. 1A) are fluidly connected with the film cooling holes via passages within the blades (Fig. 1A para. 42). 
It would have been obvious to one of ordinary skill in the art to have the one or more hub fluid conduits of the invention of Kalra in view of Cosby and Smoke exit at a location on the blades as taught by Smoke to provide film cooling along an exterior surface of each of the turbine blades (Smoke para. 35).

Regarding claim 9, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 1 discussed above and Kalra further discloses the closed-loop flow path of the working fluid passes through one or more heat exchangers (24, 20 and 28 in Fig. 1; para. 15).

Regarding claim 10, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 1 discussed above and Kalra further discloses the closed-loop flow path of the working fluid passes through at least one recuperator heat exchanger (20, 24 para. 15).

Regarding claim 11, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 1 discussed above and Kalra further discloses the closed-loop flow path of the working fluid passes through one or more precooler heat exchangers (28 para. 15).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Cosby and Smoke as applied to claim 1 above, and further in view of Noe et al. 5497615.

Regarding claim 8, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 1 discussed above but is silent regarding the generator comprises a stator winding arranged about a generator rotor that is coupled to the shaft.
Noe teaches a gas turbine generator set (Fig. 1A, 3, 3A and 3B) including an alternator-stator 202 (col 8 lines 50-54) and rotating group 200 including alternator-rotor 222, compressor 312 and turbine wheel 400 (col 8 lines 62-65) where the rotating components are all mounted on one common shaft with the turbine wheel and the compressor (col 9 lines 31-35). Noe teaches alternator-stator wire 246 is wound around each of T-elements 218 of the foils 214 forming the alternator windings of the alternator-stator 202 (Fig. 3B, col 10 lines 40-42). Noe teaches the alternator rotor 222 is inserted along a central cylindrical passageway 252 (Fig. 3B, col 10 lines 48-49). An alternator-stator and an alternator-rotor are parts of a generator (col 14 lines 49-50 and Noe claims a generator in claims 1 and 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the generator in the invention of Kalra in view of Cosby and Smoke comprise a stator winding arranged about a generator rotor that is coupled to the shaft as taught by Noe because rotational output power produced by the turbine drives the compressor and generator rotor which is rotated within the stator winding whereby electrical energy is generated (Noe col 6 lines 61-66).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Cosby and Smoke as applied to claim 1 above, and further in view of Mazeaud et al. 5327719.

Regarding claim 12, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 1 discussed above and Kalra further discloses a second compressor (108 Fig. 1) arranged downstream along the closed-loop flow path relative to the compressor, but Kalra in view of Cosby and Smoke does not teach wherein the portion of the working fluid directed to the internal fluid conduit is extracted from a point between the compressor and the second compressor.
Mazeaud teaches a gas turbine engine and taking working fluid from a compressor to ventilate compressor and turbine disks (col 1 lines 11-18). Mazeaud teaches extracting working fluid from a point (S1 in Fig. 1) between a first compressor (4 Fig. 1) and a second compressor (8 Fig. 1). Mazeaud teaches the working fluid from the source S1 and working fluid from the source S2 (Fig. 1) in the second compressor have different temperatures due to their different pressures which makes it possible to modulate the temperature of the air reinjected into the compressor and the turbine (col 3 lines 39-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Kalra in view of Cosby and Smoke the portion of the working fluid directed to the internal fluid conduit is extracted from a point between the compressor and the second compressor as taught by Mazeaud so as to cool and ventilate the compressor and turbine to reduce their thermal gradients (col 1 lines 11-16, col 2 lines 56-61) and modulate the temperature of the cooling fluid reinjected into the compressor and the turbine (col 3 lines 39-50). 

Regarding claim 13, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 1 discussed above but does not teach the portion of the working fluid directed to the internal fluid conduit is extracted from a location within the compressor.
Mazeaud teaches a gas turbine engine and taking working fluid from a compressor to ventilate compressor and turbine disks (col 1 lines 11-18). Mazeaud teaches extracting working fluid from a location (S2 Fig. 1) within the compressor (8 Fig. 1). Mazeaud teaches the working fluid from the source S1 (Fig. 1) upstream of the compressor 8 and working fluid from the source S2 in compressor 8 have different temperatures due to their different pressures which makes it possible to modulate the temperature of the air reinjected into the compressor and the turbine (col 3 lines 39-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Kalra in view of Cosby and Smoke the portion of the working fluid directed to the internal fluid conduit is extracted from a location within the compressor as taught by Mazeaud so as to cool and ventilate the compressor and turbine to reduce their thermal gradients (col 1 lines 11-16, col 2 lines 56-61) and modulate the temperature of the cooling fluid reinjected into the compressor and the turbine (col 3 lines 39-50). 

Regarding claim 14, Kalra in view of Cosby and Smoke and further in view of Mazeaud teaches all that is claimed in claim 13 discussed above and Mazeaud teaches the location is proximate a high pressure compressor stage of the compressor (S2 in Fig. 1 is in a central stage of the compressor 8 which is proximate high and low pressure stages).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Kalra in view of Cosby and Smoke and further in view of Mazeaud the location is proximate a high pressure compressor stage of the compressor as taught by Mazeaud so as to cool and ventilate the compressor and turbine to reduce their thermal gradients (col 1 lines 11-16, col 2 lines 56-61) and modulate the temperature of the cooling fluid reinjected into the compressor and the turbine (col 3 lines 39-50). 

Regarding claim 15, Kalra in view of Cosby and Smoke and further in view of Mazeaud teaches all that is claimed in claim 13 discussed above and Mazeaud teaches the location is proximate a low pressure compressor stage of the compressor (S2 in Fig. 1 is in a central stage of the compressor 8 which is proximate high and low pressure stages).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Kalra in view of Cosby and Smoke and further in view of Mazeaud the location is proximate a low pressure compressor stage of the compressor as taught by Mazeaud so as to cool and ventilate the compressor and turbine to reduce their thermal gradients (col 1 lines 11-16, col 2 lines 56-61) and modulate the temperature of the cooling fluid reinjected into the compressor and the turbine (col 3 lines 39-50). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Cosby and Smoke as applied to claim 1 above, and further in view of Reissig 20040088995.

Regarding claim 16, Kalra in view of Cosby and Smoke teaches all that is claimed in claim 1 discussed above and Kalra further discloses a coolant heat exchanger (28 Fig. 1 para. 19). 
As discussed above in claim 1, the portion of working fluid enters the shaft at the first end as taught by Cosby, and as shown in Kalra Fig. 1, the coolant heat exchanger 28 is just upstream of the compressor 102 at the first end of shaft 110 in the closed-loop flow path 16, but Kalra in view of Cosby and Smoke is silent as discussed so far regarding wherein the portion of the working fluid passes through the coolant heat exchanger prior to entering the internal fluid conduit of the shaft.
Reissig teaches a gas turbine engine (Fig. 1) in which a portion of working fluid (compressed air from compressor 3 in Fig. 2) passes through a coolant heat exchanger (45 Fig. 2) prior to entering the areas of a turbine (9 Fig. 2) which are subject to thermal loading (para. 28) due to the high temperatures of the gas flow experienced by the turbine vanes and blades during operation (para. 8). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Kalra in view of Cosby and Smoke the portion of the working fluid passes through the coolant heat exchanger prior to entering the internal fluid conduit of the shaft as taught by Reissig because the portion of working fluid may be at a comparatively high temperature and passing the working fluid through a coolant heat exchanger reduces the temperature of the working fluid to a significantly lower temperature which allows either less cooling fluid to be used or the turbine entry temperature of the hot gas driving the turbine may be increased, where both measures result in an increase in efficiency of the gas turbine (Reissig para. 9).   

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalra in view of Cosby, Smoke and Reissig as applied to claim 16 above, and further in view of Christians et al. 5704218.

Regarding claim 17, Kalra in view of Cosby, Smoke and Reissig teaches all that is claimed in claim 16 discussed above and Kalra further discloses the coolant heat exchanger employs air as the cooling fluid (precooler 28 para. 19) but Kalra in view of Cosby, Smoke and Reissig is silent regarding the coolant heat exchanger employs at least one of ram air and a cryogenic fuel as a coolant.
Christians teaches a system which has bleed air from a gas turbine engine pass through a coolant heat exchanger (86 Fig. 1) employing ram air (col 6 lines 16-27). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the coolant heat exchanger of the invention of Kalra in view of Cosby, Smoke and Reissig employ at least one of ram air and a cryogenic fuel as a coolant as taught by Christians since ram air is cooler than the working fluid and can be used as a coolant to reduce the temperature of the working fluid. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisman et al. 20170058834 in view of Cosby and Smoke.

Regarding independent claim 18, Vaisman discloses an aircraft (paras. 19 and 23) comprising: 
a gas turbine engine (500 Fig. 5); and 
power generation system (power circuit 504 Fig. 5) operably coupled to the gas turbine engine (para. 30), the power generation system comprising: 
a shaft (506 Fig. 5); 
a compressor (518 Fig. 5) operably coupled to a first end of the shaft (518 is operably coupled to 506 including the forward portion, i.e. a first end, of 506); 
a turbine (512 Fig. 5) operably coupled to a second end of the shaft (512 is operably coupled to 506 including the aft portion, i.e. a second end, of 506); 
a generator (combustor 514 in Fig. 5 which is a gas generator which produces combustion gas; para. 31) operably coupled to the shaft between the compressor and the turbine (combustor 514 receives working fluid downstream of compressor 518 where the combustor provides power input to the working fluid of the power circuit which in turn is expanded and energy extracted therefrom by turbine 512 per para. 25); and 
a working fluid (supercritical CO2 per paras. 2, 30) arranged in a closed-loop flow path (para. 31) that flows through each of the compressor and the turbine to drive rotation of the shaft (Fig. 5 paras. 30-31). 
Vaisman is silent wherein the shaft includes an internal fluid conduit configured to receive a portion of the working fluid at one of the first end and the second end and convey the portion of the working fluid through the generator to the other of the first end and the second end, wherein the portion of the working fluid is rejoined with a primary flow path of the working fluid.
Cosby teaches a closed cycle external combustion turbine engine (col 1 lines 6-9). Cosby teaches a shaft (rotatable hollow shaft 180 Fig. 5) including an internal fluid conduit (182 Fig. 5) configured to receive a portion of a working fluid at a first end of the shaft (cooling fluid flows into fluid inlet 194 at the first end of shaft 180 in Fig. 5) and convey the portion of working fluid to the second end of the shaft (the cooling fluid flows through 182 to the outlet 196 at the second end of shaft 180 in Fig. 5). Cosby teaches 182 is fluidly connected to fluid passages 186 in blades 184 supported on the shaft for rotation with the shaft (Fig. 5; col 5 lines 59-65).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Vaisman such that the shaft includes an internal fluid conduit configured to receive a portion of the working fluid at one of the first end and the second end and convey the portion of the working fluid through the generator to the other of the first end and the second end as taught by Cosby to provide cooling fluid to the shaft and cooling fluid to blades connected to the shaft in order to facilitate cooling of the components during operation (col 5 lines 14-17).
Although Cosby teaches the component and blades in Fig. 5 are of a centrifugal compressor, it would have been obvious to one of ordinary skill in the art to have the turbine of Vaisman fluidly connected to the internal fluid conduit in the shaft to cool the shaft and turbine blades, since both a compressor and a turbine are rotating components with blades which require cooling during operation. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). 
Vaisman in view of Cosby is silent regarding the portion of the working fluid is rejoined with the primary flow path of the working fluid.  
Smoke teaches a radial turbine for use in a gas turbine engine with turbine blades including an internal cooling passage (para. 1). Smoke teaches a turbine rotor (assembly of 42, 44 where 42 and 44 are fixed together to rotate in unison per para. 25 and are shown in cross section in Fig. 1A). Smoke teaches a cooling flow passage which extends from the inlet (60 Fig. 1A) in the radially inner surface of the rotor (with respect to the rotational axis 18 in Figs. 1-1A), through the rotor and into a plurality of passages in the turbine blades (blades 72a-j, 202a-j per paras. 27 and 43, where one of the blades 72a, 202a assembled to a sector of rotor 42, 44 is shown in Fig. 3, and cooling flow arrows 52 which extend from inlet 60 in the rotor and into internal cooling passages of the blade are shown in the cross section in Fig. 1A) with the cooling fluid exiting along an exterior surface of the blade through film cooling holes (170 Fig. 3) in the blade (para. 42). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the turbine through which the portion of working fluid from the internal fluid conduit flows in the invention of Vaisman in view of Cosby include turbine blades of the turbine rotor and film cooling holes in the turbine blades as taught by Smoke in order to provide film cooling along an exterior surface of each of the turbine blades (Smoke para. 35). The invention of Vaisman in view of Cosby and Smoke would therefore teach the portion of the working fluid is rejoined with the primary flow path of the working fluid at the turbine via the film cooling flow out of the turbine blades.

Regarding claim 19, Vaisman in view of Cosby and Smoke teaches all that is claimed in claim 18 discussed above and Vaisman further discloses the closed-loop flow path of the working fluid passes through one or more heat exchangers (522, 510 and 524 in Fig. 5; para. 31), wherein at least one of the one or more heat exchangers is thermally coupled to a portion of the gas turbine engine (all three heat exchangers are thermally coupled to the working fluid which is a portion of the gas turbine engine and 524 is also thermally coupled to the heat rejection stream flowing through the fan into the duct between the baffle and the nacelle labeled in annotated Fig. 5, where each of these components and heat rejection stream are also each a portion of the gas turbine engine; para. 27 describes the similar configuration of Fig. 3 showing baffle 326 and nacelle 328 and heat exchanger 318 in the duct between the baffle and the nacelle and the heat rejection stream 316).

    PNG
    media_image1.png
    415
    533
    media_image1.png
    Greyscale


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisman in view of Cosby and Smoke as applied to claim 18 above, and further in view of Mazeaud.

Regarding claim 20, Vaisman in view of Cosby and Smoke teaches all that is claimed in claim 18 discussed above and Vaisman further discloses the compressor is a first compressor (518 Fig. 5) and the aircraft further comprises a second compressor (520 Fig. 5 para. 31) arranged downstream along the closed-loop flow path relative to the compressor (Fig. 5 and para. 31).
 Vaisman in view of Cosby and Smoke is silent wherein the portion of the working fluid directed to the internal fluid conduit is extracted from a point between the compressor and the second compressor.
Mazeaud teaches a gas turbine engine and taking working fluid from a compressor to ventilate compressor and turbine disks (col 1 lines 11-18). Mazeaud teaches extracting working fluid from a point (S1 in Fig. 1) between a first compressor (4 Fig. 1) and a second compressor (8 Fig. 1). Mazeaud teaches the working fluid from the source S1 and working fluid from the source S2 (Fig. 1) in the second compressor have different temperatures due to their different pressures which makes it possible to modulate the temperature of the air reinjected into the compressor and the turbine (col 3 lines 39-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Vaisman in view of Cosby and Smoke the portion of the working fluid directed to the internal fluid conduit is extracted from a point between the compressor and the second compressor as taught by Mazeaud so as to cool and ventilate the compressor and turbine to reduce their thermal gradients (col 1 lines 11-16, col 2 lines 56-61) and modulate the temperature of the cooling fluid reinjected into the compressor and the turbine (col 3 lines 39-50). 

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. On page 6 of Remarks, Applicant argues that Cosby teaches no generator or turbine coupled to the shaft 180 and that the compressor 160 is a substantially stand-alone component for compressing fluid.  However, the compressor of Cosby is not a stand-alone component but is part of the assembly in Fig. 1 and Fig. 5 shows in more detail one embodiment of the compressor of Fig. 1 as per Col 3 lines 19-27 which refers to embodiments of the compressor 70 of Fig. 1 are shown in Figures 4 and 5. The compressor 70 of Cosby is driven by turbine 60 via shaft 62 in Fig. 1. In addition, Cosby specifically teaches that in Fig. 5, 180 is a shaft such that the rejection of Kalra in view of Cosby is entirely reasonable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741